Citation Nr: 0913160	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-25 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a skin disability.  
The Veteran testified before the Board at a travel board 
hearing in September 2007.  The Board remanded this claim for 
additional development in February 2008 and November 2008.  


FINDING OF FACT

The Veteran's skin disability is unrelated to his service or 
to any incident therein.


CONCLUSION OF LAW

The Veteran's skin disability was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The Veteran's skin disability, however, is not a 
condition subject to presumptive service connection.     

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

Service treatment records show that the Veteran was treated 
for jock itch in July 1987; acne vulgaris in September 1992; 
warts in March 1993; ungual tinea in August 1996; 
onychomycosis in August 1996, October 1996, and February 
1997; candidal infection in May 1999 and June 1999; and 
contact dermatitis in February 2002.  On separation 
examination in April 2004, the Veteran made no complaints 
about his skin, and his skin was found to have no 
abnormalities.  




On VA examination in December 2004, the Veteran complained of 
a skin rash on various parts of his body.  He reported 
experiencing intermittent itching that occurred three times a 
year with each occurrence lasting three weeks.  He stated 
that he had not suffered from any attacks within the past 
year.  Examination revealed a depressed scar at the right 
popliteal fossa from a Baker's cyst removal.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, 
hyperpigmentation, or limitation of motion.  The examiner 
found no signs of skin disease present and did not diagnose 
the Veteran with any skin disability.  

The Veteran testified before a Decision Review Officer in 
February 2006.  Testimony revealed that the Veteran's skin 
disability was a seasonal disorder and that he would suffer 
from red dots that itched and spread over his body.  He 
reported using a topical cream to treat his rash.  

VA medical records dated from July 2005 to August 2005 show 
that the Veteran received treatment for a rash on the glans 
penis.  

In September 2007, the Veteran testified before the Board at 
a travel board hearing.  Testimony revealed that he received 
treatment for his skin disability when visiting his sister at 
Lackland Air Force Base in 2005.  

At a December 2008 VA examination, the Veteran reported that 
he developed a rash on his right arm in service that spread 
to his chest.  He stated that he took a pill that helped 
resolve the rash.  He asserted that the rash returned a month 
later as an allergic reaction and that he treated it with a 
lotion.  He reported using a topical cream to treat the rash.  
He stated that his rash was pruritic and that it started on 
his right arm but could spread to his chest.  He also 
complained of a chronic rash on his penis that was treated 
with topical cream as well.  Examination revealed scattered 
fine macular/papular lesions surrounding the hair follicles 
on his back and outer upper arms bilaterally.  The groin had 
hyperpigmented patches without a rash.  


There were no malignant or benign neoplasms, urticaria, 
primary cutaneous vasculitis, or erythema multiforme.  The 
examiner reviewed the entire claims file and diagnosed the 
Veteran with folliculitis affecting 6 percent of his body.  
He opined that the Veteran's skin disability was not related 
to his period of service because the service treatment 
records did not show evidence of folliculitis.  He explained 
that the Veteran had been treated in service for warts, 
penile candida, and contact dermatitis, but that these 
disabilities were in no way related to folliculitis.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the December 2008 VA medical opinion 
finding no nexus between the Veteran's current skin 
disability and his period of service is probative and 
persuasive based on the examiner's comprehensive review of 
the claims file, thorough and detailed examination of the 
Veteran, and adequate rationale.  Additionally, there is no 
contrary competent opinion of record.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's current skin disability.  

The Veteran contends that his current skin disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced or observed.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's skin disability 
developed in service.  Therefore, the Board concludes that a 
skin disability was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004 and March 
2006; a rating decision in April 2005; a statement of the 
case in April 2006; and a supplemental statement of the case 
in March 2008.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a skin disability is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


